DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/1/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed on 9/13/2022, are not persuasive because applicant is doing a piece meal analysis of Smith and Chowdhury reference.  Smith and Chowdhury in combination teach and make it obvious all the limitations of claim 1 and claim 7 (see rejection below). Furthermore, applicant is attacking the Smith reference and Chowdhury reference individually and making a conclusory statement. The applicant is asked to look to MPEP 2145 IV which states that “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).”
Regarding applicant’s remarks (...gate electrode 59 include a first extending portion 54 and a second extending portion 55 and do not include the gate 61..., see middle section of page 13), the office is stating that the applicant’s argument is solely based on label/intended use and/or functional language used in the prior art. The applicant is not arguing the structure taught by the prior art, rather arguing label/intended use and/or functional language of the structure. Chowdhury teaches the structure (gate) of independent claim 1, but calling the structure something different (gate or gate electrode or functions as a filed plate) in the prior art is a mere labelling or intended use of the structure. So called gate 61 is part of the gate electrode 59 ([0030] of Chowdhury) and gate electrode 59 is mapped to claimed gate (see rejection) and thus 61 is part of the claimed gate and it has a zig-zag surface comprising at least four of the at least one first surface and at least four of the at least one second surface (vertical and lateral surfaces of the zig-zag surface). Thus applicant’s arguments are not persuasive.
Furthermore, the office is stating that it has provided a motivation to combine the references as stated in the rejection. The teachings are based on the references used for the rejection rather than gleaned from the Applicants' specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US publication 2007/0164322 A1), hereinafter referred to as Smith322, and further in view of Chowdhury et al. (US publication 2014/0231823 A1), hereinafter referred to as Chowdhury823.

Regarding claim 1, Smith322 teaches a device (fig. 18 and related text) comprising: a substrate (10, [0076]); a buffer layer on the substrate (a buffer layer may be provided on the substrate to provide an appropriate crystal structure transition between a silicon carbide substrate and the remainder of the device ([0076]) and is obvious to one of ordinary skill in the art because of its advantages); a barrier layer (22, [0076]) on the buffer layer (fig. 18); a passivation layer (24/33, [0078 and 0085]) on the barrier layer (fig. 18) and the passivation layer comprising a recess (where gate 32 resides, fig. 18); a source (30, [0092]) electrically coupled to the barrier layer (fig. 18); a gate (32, [0101]) on the barrier layer (fig. 18); a drain (30) electrically coupled to the barrier layer (fig. 18); and the gate comprising at least one first surface (one of the inclined surfaces (vertically) of 32 within 33, fig. 18) connected to at least one second surface (one of the flat surfaces (laterally) of 32 within 24/33) through at least one inflection point (connection point of first and second surfaces) on either side of the recess (fig. 18), wherein the at least one inflection point, the at least one first surface, and the at least one second surface are arranged within the passivation layer (fig. 18); and wherein the gate fills the recess of the passivation layer (fig. 18).
Smith322 does not explicitly teach wherein the at least one first surface comprises at least four of the at least one first surface; and wherein the at least one second surface comprises at least four of the at least one second surface.
Chowdhury823 teaches wherein the at least one first surface comprises at least four of the at least one first surface; and wherein the at least one second surface comprises at least four of the at least one second surface (vertical and lateral surfaces of zig-zag surface of 59 has at least four of the at least one first surface and at least four of the at least one second surface, fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Smith322 with that of Chowdhury823 so that wherein the at least one first surface comprises at least four of the at least one first surface; and wherein the at least one second surface comprises at least four of the at least one second surface so the device can support high voltages with low leakage, and at the same time can exhibit low on-resistance and low gate capacitance ([0026]).
Regarding claim 2, Smith322 teaches further comprising at least one step portion (a portion of 32 within 24 or 33) that includes the at least one inflection point (fig. 18), wherein the gate further comprises a portion (7, [0101]) arranged vertically above the at least one step portion; wherein the at least one step portion includes the at least one first surface and the at least one second surface (fig. 18); and wherein the at least one first surface is connected to the at least one second surface by the at least one inflection point (fig. 18).
Regarding claim 3, Smith322 teaches wherein the at least one first surface is inclined with respect to a line perpendicular to an upper surface of the passivation layer (fig. 18); and at least one of the at least one first surface extends to a bottom surface of the gate (fig.18).
Regarding claim 4, Smith322 teaches wherein: the gate comprises a third surface (one of the inclined surfaces (vertically) of 32 within 24, fig. 18); and the at least one step portion is connected to the third surface (fig. 18).
Regarding claim 5, Smith322 teaches wherein the third surface extends to a bottom surface of the gate (fig. 18).
Regarding claim 6, Smith322 teaches wherein the third surface is inclined with respect to a line perpendicular to an upper surface of the passivation layer (fig. 18).
Regarding claim 7, Smith322 teaches a device (fig. 18 and related text) comprising: a substrate (10, [0076]); a buffer layer on the substrate (a buffer layer may be provided on the substrate to provide an appropriate crystal structure transition between a silicon carbide substrate and the remainder of the device ([0076]) and is obvious to one of ordinary skill in the art because of its advantages); a barrier layer (22, [0076]) on the buffer layer (fig. 18); a passivation layer (24/33, [0078 and 0085]) on the barrier layer (fig. 18) and the passivation layer comprising a recess (where gate 32 resides, fig. 18); a source (30, [0092]) electrically coupled to the barrier layer (fig. 18); a gate (32, [0101]) on the barrier layer (fig. 18); a drain (30) electrically coupled to the barrier layer (fig. 18); and the gate comprising at least one first surface (one of the inclined surfaces (vertically) of 32 within 33, fig. 18) connected to at least one second surface (one of the flat surfaces (laterally) of 32 within 24/33) through at least one inflection point (connection point of first and second surfaces) on either side of the recess (fig. 18), wherein the at least one inflection point, the at least one first surface, and the at least one second surface are arranged within the passivation layer (fig. 18); and wherein the gate fills the recess of the passivation layer (fig. 18).
Smith322 does not explicitly teach wherein the at least one step portion comprises at least four of the at least one step portion; wherein the at least one first surface comprises at least four of the at least one first surface; and wherein the at least one second surface comprises at least four of the at least one second surface.
Chowdhury823 teaches wherein the at least one step portion comprises at least four of the at least one step portion; wherein the at least one first surface comprises at least four of the at least one first surface; and wherein the at least one second surface comprises at least four of the at least one second surface (zig-zag structure of 59 has at least four of the at least one step portion, at least four of the at least one first surface and at least four of the at least one second surface (vertical and lateral surfaces of zig-zag surface of 59), fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Smith322 with that of Chowdhury823 so that wherein the at least one step portion comprises at least four of the at least one step portion; wherein the at least one first surface comprises at least four of the at least one first surface; and wherein the at least one second surface comprises at least four of the at least one second surface so the device can support high voltages with low leakage, and at the same time can exhibit low on-resistance and low gate capacitance ([0026]).
Regarding claim 9, Smith322 discloses all the limitations of claim 2 as discussed above on which this claim depends.
Smith322 and Chowdhury823 do not explicitly teach wherein a depth of the at least one second surface along a line parallel to an upper surface of the passivation layer is 5% - 80% of a distance from a lower left edge of the gate to a lower right edge of the source. However, Smith322 and Chowdhury823 fiddle with profiles of the gate ([0103], fig. 18 of Smith322 and fig. 4 of Chowdhury823) and thus makes it obvious to one of ordinary skill in the art that a depth of the at least one second surface along a line parallel to an upper surface of the passivation layer relative to a distance from a lower left edge of the gate to a lower right edge of the source is something that will be considered and optimized to decrease capacitance and improve the device performance ([0103]). Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Smith322 and Chowdhury823 so that wherein a depth of the at least one second surface along a line parallel to an upper surface of the passivation layer is 5% - 80% of a distance from a lower left edge of the gate to a lower right edge of the source to decrease capacitance and improve the device performance ([0103]).
Regarding claim 10, Smith322 and Chowdhury823 teach wherein the gate is configured to modulate an electromagnetic field in a channel layer (20, [0076] of Smith322) to lower a pinch-off voltage and reduce a leakage current flow (fig. 18) because this limitation is a functional recitation. Since this does not distinguish the claimed structure from the structure described by Smith322 and Chowdhury823 so it can function in the same manner.
The examiner notes while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 11, Smith322 and Chowdhury823 teach wherein the gate is configured to enhance a depletion region in a channel layer (20, [0076] of Smith322) to reduce a leakage current flow and maintain designed parasitic capacitances for designed device performance (fig. 18) because this limitation is a functional recitation. Since this recitation does not distinguish the claimed structure from the structure described by Smith322 and Chowdhury823 so it can function in the same manner.
The examiner notes while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 12, the preamble (an amplifier comprising) does not change the scope of the claim (see rejection of claim 1).
Regarding claim 13, Smith322 teaches a process of forming a device (fig. 11-18 and related text) comprising: providing a substrate (10, [0076], fig. 11); arranging a buffer layer on the substrate (a buffer layer may be provided on the substrate to provide an appropriate crystal structure transition between a silicon carbide substrate and the remainder of the device ([0076]) and is obvious to one of ordinary skill in the art because of its advantages); arranging a barrier layer (22, [0076]) on the buffer layer (fig. 11); electrically coupling a source (30, [0092]) to the barrier layer (fig. 14); electrically coupling a drain (30, [0092]) to the barrier layer; forming a passivation layer (24/33, [0078 and 0085]) on the barrier layer (fig. 15-17) and the passivation layer comprising a recess (where gate 32 resides, fig. 18); and forming a gate (32, [0101]) on the barrier layer (fig. 18), the gate comprising at least one first surface (one of the inclined surfaces (vertically) of 32 within 33, fig. 18) connected to at least one second surface (one of the flat surfaces (laterally) of 32 within 24/33) through at least one inflection point (connection point of first and second surfaces) on either side of the recess (fig. 18), wherein the at least one inflection point, the at least one first surface, and the at least one second surface are arranged within the passivation layer (fig. 18); and wherein the gate fills the recess of the passivation layer (fig. 18).
Smith322 does not explicitly teach wherein the at least one first surface comprises at least four of the at least one first surface; and wherein the at least one second surface comprises at least four of the at least one second surface.
Chowdhury823 teaches wherein the at least one first surface comprises at least four of the at least one first surface; and wherein the at least one second surface comprises at least four of the at least one second surface (vertical and lateral surfaces of zig-zag surface of 59 has at least four of the at least one first surface and at least four of the at least one second surface, fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Smith322 with that of Chowdhury823 so that wherein the at least one first surface comprises at least four of the at least one first surface; and wherein the at least one second surface comprises at least four of the at least one second surface so the device can support high voltages with low leakage, and at the same time can exhibit low on-resistance and low gate capacitance ([0026]).
Regarding claim 14, Smith322 teaches further comprising: forming at least one step portion (a portion of 32 within 24 or 33) to include the at least one first surface, the at least one second surface, and the at least one inflection point (fig. 18); and forming the at least one first surface to connect to the at least one second surface by the at least one inflection point (fig. 18), wherein the gate further comprises a portion (7, [0101]) arranged vertically above the at least one step portion (fig. 18).
Regarding claim 15, Smith322 teaches further comprising forming the at least one first surface to be inclined with respect to a line perpendicular to an upper surface of the passivation layer (fig. 18), wherein at least one of the at least one first surface extends to a bottom surface of the gate (fig.18).
Regarding claim 16, Smith322 teaches further comprising: forming the gate to include a third surface (one of the inclined surfaces (vertically) of 32 within 24, fig. 18); and forming the at least one step portion to connect to the third surface (fig. 18).
Regarding claim 17, Smith322 teaches further comprising forming the third surface to extend to a bottom surface of the gate (fig. 18).
Regarding claim 18, Smith322 teaches further comprising forming the third surface to be inclined with respect to a line perpendicular to an upper surface of the passivation layer (fig. 18).
Regarding claim 19, Smith322 and Chowdhury823 disclose all the limitations of claim 15 as discussed above on which this claim depends.
Chowdhury823 also teaches wherein: the at least one step portion comprises at least four of the at least one step portion (zig-zag structure of 59 has at least four of the at least one step portion, fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Smith322 with that of Chowdhury823 so that wherein: the at least one step portion comprises at least four of the at least one step portion so the device can support high voltages with low leakage, and at the same time can exhibit low on-resistance and low gate capacitance ([0026]).
Regarding claim 21, Smith322 and Chowdhury823 disclose all the limitations of claim 14 as discussed above on which this claim depends.
Smith322 and Chowdhury823 do not explicitly teach further comprising forming the at least one step portion to have a depth of the at least one second surface along a line parallel to an upper surface of the passivation layer to be 5% - 80% of a distance from a lower left edge of the gate to a lower right edge of the source. However, Smith322 and Chowdhury823 fiddle with profiles of the gate ([0103], fig. 18 of Smith322 and fig. 4 of Chowdhury823) and thus makes it obvious to one of ordinary skill in the art that a depth of the at least one second surface along a line parallel to an upper surface of the passivation layer relative to a distance from a lower left edge of the gate to a lower right edge of the source is something that will be considered and optimized to decrease capacitance and improve the device performance ([0103]). Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Smith322 and Chowdhury823 so that further comprising forming the at least one step portion to have a depth of the at least one second surface along a line parallel to an upper surface of the passivation layer to be 5% - 80% of a distance from a lower left edge of the gate to a lower right edge of the source to decrease capacitance and improve the device performance ([0103]).
Regarding claim 22, Smith322 and Chowdhury823 teach further comprising forming the gate to modulate an electromagnetic field in a channel layer (20, [0076] of Smith322) to lower a pinch-off voltage and reduce a leakage current flow and maintain designed parasitic capacitances for designed device performance (fig. 18) because this limitation is a functional recitation. Since this recitation does not distinguish from forming the structure described by Smith322 and Chowdhury823 so it can function in the same manner.
Regarding claim 23, Smith322 and Chowdhury823 teach further comprising forming the gate to enhance a depletion region in a channel layer (20, [0076] of Smith322) to reduce a leakage current flow and maintain designed parasitic capacitances for designed device performance (fig. 18) because this limitation is a functional recitation. Since this does not distinguish from forming the structure described by Smith322 and Chowdhury823 so it can function in the same manner.
Regarding claim 24, Smith322 teaches wherein the forming the at least one step portion comprises: forming at least one layer of the passivation layer; etching the at least one layer of the passivation layer to form an etched surface consistent with at least a portion of the at least one step portion in the at least one layer of the passivation layer; and forming the gate in the etched surface so as to form the gate with the at least one step portion in the at least one layer of the passivation layer ([0085-0101], fig. 12-18).
Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828